Name: COMMISSION REGULATION (EC) No 649/95 of 27 March 1995 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 68/ 10 PEN Official Journal of the European Communities 28 . 3 . 95 COMMISSION REGULATION (EC) No 649/95 of 27 March 1995 on the supply of vegetable oil as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1 987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ( ¢') lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 1 345 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements. For lot A, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7 . 7. 1990, p. 6 . (') OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . 28 . 3 . 95 I EN I Official Journal of the European Communities No L 68/ 11 ANNEX I LOT A 1 . Operation Nos (') : see Annex II 2. Programme : 1 994 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag (tel .: (31 70) 33 05 757 ; telefax : 36 41 701 ; telex : 30960 EURON NL) 4. Representative of the recipient (5) : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) Q : OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IILA ( 1 ) (a)) 8 . Total quantity : 1 315 tonnes net 9. Number of lots : one (see Annex II) 10. Packaging and marking (6) (8) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA (2) ( 1 ), 1 1 1 .A (2) (3) and IILA(3))  five-litre metal canisters , without cardboard cross-pieces  language to be used for the markings : see Annex II 1 1 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply : free at port of shipment (9) 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 5  4. 6. 1995 1 8 . Deadline for the supply :  1 9 . Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 11.4. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 25. 4. 1995 (b) period for making the goods available at the port of shipment : 29 . 5  18 . 6 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer :  No L 68/12 EN \ Official Journal of the European Communities 28. 3 . 95 LOT B 1 . Operation No ('): 1231 /94 2. Programme : 1994 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient 0 : to be designated by the recipient 5. Place or country of destination : Lebanon 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) f): No C 114, 29. 4. 1991 , p. 1 (under IIIA (1 ) (b)) 8 . Total quantity : 30 tonnes net 9. Number of lots : one 10. Packaging and marking (*) (8) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA (2) (1 ), IILA(2)(3) and III.A(3)) Five-litre metal canisters, without cardboard cross-pieces Markings in French Supplementary markings : 'Date d'expiration' 1 1 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  21 . 5. 1995 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 11 . 4. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 25. 4. 1995 (b) period for making the goods available at the port of shipment : 15. 5  4. 6. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 29610 97) 25. Refund payable on request by the successful tenderer :  28 . 3 . 95 FENI Official Journal of the European Communities No L 68/ 13 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (J) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels. (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (6) Notwithstanding OJ No C 114, point III.A (3) (c) is replaced by the following : 'the words "European Community"'. O The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate (Lot B : and Expiry date).  Lot A 1 : the sanitary certificate ; must be legalized by the diplomatic representation in the country of origin of the goods. (8) Shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 1 3 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610 x 3 mm). The successful tenderer must seal each container with a numbered locktainer (sysko locktainer 1 80 seal), the number of which is to be provided to the recipient's forwarder. f) For Lot A, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. No L 68/14 Pen I Official Journal of the European Communities 28 . 3 . 95 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  BILAGA II  LIITE II Lote Cantidad total(en toneladas) Cantidades parciales (en toneladas) AcciÃ ³n n ° PaÃ ­s de destino Lengua que se debe utilizar en la rotulaciÃ ³n Parti TotalmÃ ¦ngde(i tons) DelmÃ ¦ngde (i tons) Aktion nr. Bestemmelsesland MÃ ¦rkning pÃ ¥fÃ ¸lgende sprog Partie Gesamtmenge(in Tonnen) Teilmengen (in Tonnen) MaÃ nahme Nr. Bestimmungsland Kennzeichnung in folgender Sprache Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ±(Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Lot Total quantity(in tonnes) Partial quantities (in tonnes) Operation No Country of destination Language to be used for the marking Lot QuantitÃ © totale QuantitÃ ©s partielles Action n0 Pays de destination Langue Ã utiliser(en tonnes) (en tonnes) pour le marquage Lotto QuantitÃ totale(in tonnellate) Quantitativi parziali (in tonnellate) Azione n. Paese di destinazione Lingua da utilizzare per la marcatura Partij Totale hoeveelheid(in ton) Deelhoeveelheden (in ton) Maatregel nr. Land van bestemming Taal te gebruikenvoor de opschriften Lote Quantidade total Quantidades parciais AcÃ §Ã £o n? PaÃ ­s de destino LÃ ­ngua a utilizar(em toneladas) (em toneladas) na rotulagem Parti Total kvantitet(ton) Delkvantitet (ton) Aktion nr BestÃ ¤mmelseland MÃ ¤rkning pÃ ¥ fÃ ¶ljandesprÃ ¥k ErÃ ¤ KokonaismÃ ¤Ã ¤rÃ ¤(tonnia) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) Toimi n:o MÃ ¤Ã ¤rÃ ¤maa MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤kieli A 1 315 A 1 225 1217/94 Guatemala EspaÃ ±ol I A 2 15 1218/94 Colombia EspaÃ ±ol A 3 45 1219/94 Ecuador EspaÃ ±ol \ A 4 30 1220/94 PerÃ º EspaÃ ±ol A 5 120 1221 /94 PerÃ º EspaÃ ±ol \ A 6 30 1222/94 Peru EspaÃ ±ol A 7 15 1223/94 MoÃ §ambique PortuguÃ ªs A 8 15 1224/94 Kenya English I A 9 60 1225/94 Uganda English l AIO 15 1226/94 Uganda English Ali 15 1227/94 Uganda English A12 15 1228/94 Ethiopia English A13 45 1229/94 Eritrea English A14 120 1230/94 Pakistan English A15 45 1322/94 Ethiopia English A16 105 1323/94 1 Ethiopia English A17 45 1324/94 Ethiopia English A18 45 1325/94 Ethiopia English A19 60 1326/94 Eritrea English I A20 250 1327/94 Eritrea English